Name: COMMISSION REGULATION (EEC) No 2350/93 of 24 August 1993 re-establishing the levying of customs duties on products falling within CN code 3923Ã 21Ã 00, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: chemistry;  Asia and Oceania;  marketing;  tariff policy
 Date Published: nan

 26. 8 . 93 Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2350/93 of 24 August 1993 re-establishing the levying of customs duties on products falling within CN code 3923 21 00, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, the countries and territories concerned may at any time be re-established ; 1 Having regard to the Treaty establishing the European Economic Community, Whereas, in the case of products falling within CN code 3923 21 00, originating in Malaysia, the individual ceiling was fixed at ECU 4 829 000 ; whereas on 23 July 1993, imports of these products into the Community origina ­ ting in Malaysia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1 993 by Regulation (EEC) No 391 7/92 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION :Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 As from 29 August 1993, the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Malaysia : Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of Order No CN code , ' Description 10.0480 3923 21 00 Sacks and bags (including cones)  Of polymers of ethylene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 216/2 Official Journal of the European Communities 26. 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1993 . For the Commission Karel VAN MIERT Vice-President